Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dong in their publication “Facile Synthesis of highly luminescent UV blue emitting ZnSe/ZnS core/shell quantum dots by a two-step method”.

Regarding Claim 1:  Dong teaches a quantum dot that does not contain cadmium and has a fwhm of approximately 20 nm (See Figure 2).

Regarding Claim 2:  Dong teaches a quantum dot having a nanocrystalline core comprising Zinc and Selenium (See Figure 1 and Introductory paragraph).

Regarding Claim 3:  The nanocrystal serves as a core and a surface of the core is coated with a shell of ZnS (See Figure 1).

Regarding Claim 4:  Dong teaches that the fluorescence wavelength of the quantum dot is between 410 to 450 nm (See Figure 3).  

Regarding Claim 5-6:  Dong teaches that aliphatic carboxylic ligands may be placed on the surface of the quantum dots (See Figure 1).

Regarding Claim 7-8:  Dong shows the quantum dots suspended in an aqueous fluid, wherein the material experiences photoluminescence and light conversion as is shown in Figure 2 (See Figure 3 insert).  This aliquot containing quantum dots is a wavelength converting member and a lighting member as it converts and emits light.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong as applied to claim 1 above, and further in view of Hyeon in US20150219822.

Dong teaches a quantum dot that does not contain cadmium and has a fwhm of approximately 20 nm (See Figure 2).  Dong teaches that the quantum dots are ZnSe cores exhibiting blue emission and are potentially useful in LEDS and other devices (See Conclusion).

Dong is silent in terms of the use of such a material in a display or backlighting device.

However, Hyeon teaches that quantum dots are known to be useful in the creation of lightbars that provide for backlighting in display devices, such as in a liquid crystal display (LCD).  Hyeon teaches that such a lightbar is designed to emit white light when combined with a UV LED.  In order to provide white light, the quantum dots must be chosen such that red, blue, and green light is emitted from the quantum dots (See Paragraph 70).  Hyeon teaches that various semiconductor nanocrystals are useful in such an endeavour and include ZnSe (See Paragraph 72).  Those of ordinary skill in the art would have found it obvious to use the quantum dots of Dong in such a device, as Dong specifically teaches the use of his quantum dots in light emitting devices (LED).  Those of ordinary skill in the art would have been motivated to incorporate the quantum dots of Dong in a device such as in that of Hyeon in order to find suitable applications for the quantum dots.  Alternatively, those of ordinary skill in the art would have found it obvious to use the quantum dots of Dong in the device of Hyeon based on their beneficial light emitting properties, such as high QY, low FWHM and stability based on shelling.  As this is the case, the incorporation of the materials of Hyeon into a display device having a backlight would have been obvious to those of ordinary skill in the art.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HOBAN whose telephone number is (571)270-3585. The examiner can normally be reached M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew E. Hoban/Primary Examiner, Art Unit 1734